Citation Nr: 0630964	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, cervical spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied an increased evaluation higher than 20 
percent for degenerative disc disease, cervical spine.  In 
July 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in 
November 2005, which subsequently was accomplished.  
Therefore, this case is properly before the Board.


FINDINGS OF FACT

The veteran's cervical spine disability is currently 
manifested by subjective complaints of pain, radiating into 
both arms, numbness and tingling in the arms and hands, and 
decreased strength; and objective findings of flexion most 
severely limited to 20 degrees, extension to 10 degrees, 
right and left lateral bending to 10 degrees, and right and 
left lateral rotation to 10 degrees, with additional loss of 
rotation with pain, degenerative disc disease with mild disc 
bulge, spondylosis, and functional impairment due to pain.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for a 
cervical spine disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285, 5286, 
5287, 5290, 5293 (2002 & 2003); Diagnostic Codes 5003, 5235-
5243, 3.321 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a July 2002 VA 
letter, prior to the December 2002 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of VA medical 
centers or the service department.  The RO notified the 
veteran of his responsibility to respond in a timely manner 
to VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The RO also requested the veteran to advise 
VA of any additional information or evidence, which, in 
effect, would include any evidence in his possession.  The RO 
notified the veteran again in November 2005.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
July 2002 and November 2005 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since the decision below is favorable 
to the veteran, any defect with respect to the content of the 
notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from October 2001 to 
April 2005.  At the hearing, the veteran testified that he 
had received Social Security Administration (SSA) benefits in 
2000 or 2001.  There are no records pertaining to the SSA 
claim in the record; however, as any records would be prior 
to 2001, they are not relevant.  The present claim was filed 
in May 2002, and the issue is the veteran's current 
disability.  Thus, a search for these records under 38 C.F.R. 
§ 3.159(c)(2) is not necessary.  At the hearing, the 
veteran's representative requested that the claim be held 
open for 90 days so that the veteran could provide private 
treatment records.  However, the veteran did not submit the 
records or provide sufficient information for VA to collect 
the records for him.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 2002 
and December 2005, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
increased rating; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for degenerative 
disc disease of the cervical spine in December 1997, 
assigning a 10 percent rating effective September 9, 1997.  
In September 2001, the RO granted an increased rating of 20 
percent for degenerative disc disease of the cervical spine, 
effective March 1, 2001.  

The veteran filed an increased rating claim for his cervical 
spine in May 2002.  He indicated that his condition had 
worsened and that his walking, stability, and balance were 
affected.  He also testified that his pain had increased, 
limiting any motion, such as bowing his head to the side, or 
back and forth.  He noted that pain shot down into his arms, 
which made him drops things or loose his grip when pulling 
himself up.  He also indicated that he had spasms and did not 
sleep well.  He stated that he used pain medicine and 
physical therapy, but no longer had any relief from his 
symptoms.  The veteran's family and acquaintances also 
submitted statements in support of his claim, indicating that 
they had witnessed his pain and him sometimes losing his grip 
in his hands.  In sum, the veteran contends that the present 
level of disability in his cervical spine is higher than 
warranted by a 20 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's cervical spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 for 
intervertebral disc syndrome and DC 5290 for limitation of 
motion of the cervical spine. (2002).  During the course of 
this appeal, the schedular criteria for the evaluation of 
intervertebral disc syndrome were changed effective September 
23, 2002; and the schedular criteria for diseases and 
injuries of the spine were changed effective September 26, 
2003.  In the September 2003 Statement of the Case and April 
2006 Supplemental Statement of the Case, the veteran was 
provided a copy of both revised criteria and the opportunity 
to submit pertinent evidence and/or argument.  In VAOPGCPREC 
7-2003, the VA General Counsel (GC) held that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a statute 
or regulation changes while a case involving the Government 
and a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for intervertebral disc 
syndrome and other diseases and injuries of the spine applies 
to all the evidence of record; while the "new" criteria 
only applies to evidence dated since the effective dates of 
the regulatory change.

I.  Cervical spine disability under the "old" regulations

An October 2001 VA medical record shows subjective complaints 
of severe degenerative disc disease of the cervical spine, as 
well as pain in both arms and decreased strength.

A March 2002 VA medical record shows complaints of increased 
discomfort in the neck, causing numbness and tingling into 
his arm and hands.  The impression was chronic cervical pains 
with radicular symptoms in the arms.

An April 2002 VA MRI report shows an impression of 
degenerative disc disease at C5-C6 with very mild disc bulge 
and osteophyte complex, without any significant spinal canal 
stenosis or neural foramina stenosis.

In December 2002, a VA examination report shows mild 
tenderness to palpation of the dorsal and mid line of the 
cervical spine, and mild paraspinal muscle tightness.  The 
veteran's active range of motion was 20 degrees of forward 
flexion, 20 degrees of extension, 30 degrees of right lateral 
flexion, and 15 degrees of left lateral flexion.  The 
assessment was neck pain, most likely related to spondylosis 
of the cervical spine.  The x-ray examination report shows 
mild spondylosis with no fracture or misalignment noted.  The 
lordosis was well-maintained; and there was no prevertebral 
soft tissue swelling.  The odontoid was normal.

A September 2003 VA physician assistant note shows complaints 
of persistent neck pain.  A February 2004 VA physician 
assistant note shows objective findings of decreased range of 
motion in the neck due to complaints of pain.  The assessment 
was chronic neck pain.  This finding was continued in October 
2004 and April 2005.

A December 2005 VA examination report shows complaints of 
pain radiating from his neck down into both arms.  The 
veteran stated that this affected his ability to walk and 
that his major concern was holding his head up.  He also 
noted that aggravating factors included barometric pressure 
changes.  He had not had any episodes in the past 12 months, 
in which the physician had prescribed bedrest.  He complained 
that flare-ups occurred but that really his neck bothered him 
at all times.  He also stated that his neck limited 
everything he did and that he could not do any recreational 
activities.  On physical examination of the cervical spine, 
the veteran reportedly had pain out of proportion to 
examination and really did not want to move his neck 
whatsoever.  He had forward flexion from an upright position 
to 20 degrees with pain, extension to 10 degrees with pain, 
right and left lateral bending to 10 degrees with pain, and 
right and left rotation to 10 degrees.  With repetitive 
motion, he had no further loss of motion, except with 
rotation.  He had some mild tenderness in his posterior neck 
region with no areas of spasm.  His neuromotor examination 
showed 5/5 strength in his biceps, wrist extensors, wrist 
flexors, hand intrinsics, and elbow extensors.  His sensation 
to light touch was intact through the C5, C6, C7, T8, T1 
distribution.  His hands were both well-perfused.  He had a 
negative Hoffman sign and no evidence of clonus; and he 
walked with an abnormal gait using Lofstrand crutches.  The 
examiner's opinion was that the veteran had a history of 
chronic pain in his neck region that limited his overall 
ability in daily activities and in any type of recreational 
or occupational activities.  There was no evidence of 
neurologic manifestations due to his degenerative disk 
disease of his cervical spine, or any uncoordinated or 
weakened movement.  The diagnosis was cervical spondylosis.  

As noted, the veteran currently is rated as 20 percent 
disabling under the previous regulations for intervertebral 
disc syndrome and limitation of motion of the cervical spine, 
effective prior to September 23, 2002.  In order to get the 
next higher 40 percent rating under DC 5293, the evidence 
must show severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293 (2002).  The word "severe" is not defined in the VA 
Schedule for Rating Disabilities.  

The medical evidence shows subjective complaints of severe 
intervertebral disc syndrome, with numbness and tingling into 
the arms and hands, decreased strength, and some flare-ups.  
However, the objective findings do not support these 
complaints.  The veteran had chronic pain in his neck, but 
there are no findings of severe recurring attacks of 
intervertebral disc syndrome.  Physical examination revealed 
no evidence of neurologic manifestations due to degenerative 
disk disease of his cervical spine.  There also was no 
uncoordinated or weakened movement.  Thus, the medical 
evidence does not support a 40 percent rating under DC 5293.  

Under DC 5290, a 30 percent rating is awarded for severe 
limitation of motion of the cervical spine.  The most severe 
limitation of motion was reported in December 2005.  Forward 
flexion was to 20 degrees, extension to 10 degrees, right and 
left rotation to 10 degrees, and right and left lateral 
bending to 10 degrees.  All ranges of motion reportedly had 
pain.  Rotation had additional loss of motion with pain; but 
there was no additional loss with the other movements.  While 
the examiner commented that the veteran's complaints of pain 
were out of proportion to physical examination, he noted that 
the veteran's neck pain limited his overall ability in daily 
activities and in any type of recreational or occupational 
activities.  Thus, resolving all doubt, the Board finds that 
the limitation of motion in the cervical spine is severe.  
For this reason, the next higher 30 percent rating under DC 
5290 is warranted.  

Thirty percent is the highest schedular rating under DC 5290.  
The other applicable ratings in effect prior to September 23, 
2002 do not apply.  

There are no findings of residuals of fractured vertebra 
under DC 5285, complete bony fixation under DC 5286, or 
ankylosis of the cervical spine under DC 5287.  No fracture 
or misalignment was noted in December 2002; and none of the 
medical evidence shows bony fixation or ankylosis, as ranges 
of movement in the cervical spine were reported beyond 0 
degrees.  

A separate rating for degenerative arthritis under DC 5003 
also does not apply, as limitation of motion of the cervical 
spine has been considered and compensated under the 30 
percent evaluation already assigned under DC 5290.  See 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  To assign 
a separate evaluation for limitation of the motion of the 
spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's chronic pain in the neck 
was found to limit his overall ability in daily activities 
and any type of recreational or occupational activities.  
However, any functional loss due to pain is contemplated by 
the 30 percent rating assigned under DC 5290.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

In sum, the level of disability in the cervical spine more 
closely approximates the criteria for a 30 percent rating, 
but no higher, under DC 5290, in effect prior to September 
23, 2002.  See 38 C.F.R. § 4.7.

II.  Cervical spine disability under the "new" regulations

Having determined that a rating in excess of 30 percent 
evaluation is not warranted for the veteran's cervical spine 
under the criteria in effect prior to September 23, 2002, the 
Board now turns to the criteria in effect as of that date to 
ascertain whether a rating above 30 percent is warranted 
under revised regulations, effective September 23, 2002 to 
September 25, 2003, as well as those changes set forth 
September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5293 (2002 & 
2003); DC 5243 (2006).  Upon review, however, the medical 
evidence does not show any incapacitating episodes.  The 
veteran specifically related to the examiner in December 2005 
that he had not had any episodes in the past 12 months, in 
which a physician had prescribed bedrest.  As such, the 
revised DC 5293 and DC 5243 do not apply.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, the next higher 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, DC's 5235 - 5243 
(2006).  Additionally, separate evaluations for neurological 
disabilities are allowed under the revised regulations.

None of the medical evidence shows ankylosis of the cervical 
spine or neurological impairment.  The December 2005 VA 
examiner found that there was no evidence of neurologic 
manifestations due to the veteran's degenerative disk disease 
of his cervical spine.  Also, as previously noted, ranges of 
motion were reported beyond 0 degrees; so the veteran's 
cervical spine is not ankylosed.  Additionally, as discussed, 
a separate rating for degenerative arthritis of the spine 
under DC 5242 (see also diagnostic code 5003) does not apply.  
Therefore, a higher evaluation under these diagnostic codes 
is not warranted. 

A higher disability evaluation based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement also is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
noted, any functional loss due to pain is contemplated by the 
30 percent rating assigned under DC 5290.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

Additionally, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) does not apply.  The veteran's cervical spine was 
found to limit his overall ability in any occupational 
activities.  He was awarded individual unemployability for 
his service-connected disabilities, including his cervical 
spine disability in December 1997.  However, the record does 
not show any additional marked interference with employment 
or frequent periods of hospitalization, because of his 
cervical spine.  Therefore, the veteran's cervical spine does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 30 
percent rating for a cervical spine disability, but no 
higher.  See 38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation of 30 percent, but no 
higher, for degenerative disc disease, cervical spine is 
warranted, subject to the rules and payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


